Exhibit March 3, 2009 Cytori Therapeutics Reports Preliminary 2008 Revenues and 2009 Revenue Guidance; Receives First Celution® Order from GE Healthcare Partnership San Diego, CA Cytori Therapeutics (NASDAQ: CYTX) today reports 2008 preliminary and unaudited total revenues of $6.9 million. Celution® System and StemSource® product sales accounted for $4.5 million of the total. The Company forecasts 2009 product revenues of at least $10 million. Product revenue in 2009 is expected to be driven primarily by European and Asia-Pacific Celution® System sales to the cosmetic and reconstructive surgery and translational medicine markets. The translational medicine market consists of clinical investigators who purchase systems and consumables for access to clinical grade cells for their own sponsored studies. Key factors contributing to the 2009 sales forecast include: Celution System orders received in the first two months of 2009, the recent installation of a StemSource Cell Bank in Japan, 2009 sales expectations from Cytori’s marketing and distribution partners and emerging customer consumable reorder trends.
